Citation Nr: 1640971	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to a rating in excess of 30 percent for residuals of a fracture of the right knee with traumatic arthritis.

4.  Entitlement to a rating in excess of 10 percent for partial meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973, and from November 1974 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision as to the right and left knees, and an April 2011 rating decision as to the right hip and right ankle.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These matters were previously remanded by the Board in October 2014.    

The issue of entitlement to service connection for sleep apnea has been raised by the record in a September 2016 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the most recent VA examination is not adequate to rate the severity of the Veteran's left and right knee disabilities.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The February 2016 examination does not comply with the new requirements of Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.  

The October 2014 remand instructed the AOJ to obtain a new examination that included an opinion as to whether it is at least as likely as not that the Veteran's right hip and right ankle disabilities began in service or are causally and/or etiologically related to service.  The February 2016 VA examination determined that the Veteran did not have a right ankle or right hip diagnosis, and also found that any hip or ankle abnormality identified would not be etiologically related to the Veteran's service-connected back or knee disabilities.  Although the Veteran was found to have no right ankle or right hip disability in February 2016, he had been diagnosed with right ankle strain in an August 2012 examination, and he had been diagnosed with right hip strain in January 2012 and August 2012 examinations.  The requirement that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of the claim, even in cases where the disability resolves prior to the final adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323.  As the Veteran was found to have a right ankle strain and right hip strain during the pendency of this appeal, an opinion must be obtained as to whether it is at least as likely as not that the right ankle strain and right hip strain are etiologically related to service, in compliance with the October 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claims folder should also be updated to include VA treatment records compiled since October 3, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the North Florida/South Georgia Veterans Health System and all associated outpatient clinics including the Malcom Randall VA Medical Center in Gainesville, Florida and the Jacksonville Outpatient Clinic, dated from October 3, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to the February 2016 examiner if available, or another appropriate VA clinician.  After reviewing the claims file, the clinician is asked to provide the following opinions:

(i) Is it at least as likely as not (50 percent or greater probability) that the right hip strain diagnosed at January 2012 and August 2012 VA examinations is caused by or otherwise etiologically related to service, to include the June 1978 baseball injury that caused the Veteran's service-connected knee disability?

(ii) Is it at least as likely as not (50 percent or greater probability) that the right ankle strain diagnosed at the August 2012 VA examination is caused by or otherwise etiologically related to service, to include the June 1978 baseball injury that caused the Veteran's service-connected knee disability?

Any opinion offered must be supported by a complete rationale.

3.  After obtaining the Veteran's updated treatment records, schedule the Veteran for a VA examination to ascertain the nature and severity of the Veteran's service-connected knee disabilities.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(i) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any requested testing cannot be performed, then the examiner must specifically indicate that such testing cannot be done.    

(ii) The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the knees are used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




